Martin, J.
delivered the opinion of the court. The plaintiffs sued the defendant in his individual character, for a debt due to them by , ' the estate ofWm. Dame, deceased, of whom the defendant is administrator, on the ground that he has received funds of the said estate, sufficient to pay said debt, and that he wrote - 7 to the plaintiffs that their debtor was dead, that he (the defendant,) had been appointed administrator of the estate, that he had sold the property at twelve months, and that they should have their money as it is collected; and the dt fondant neglected to answer the plaintiffs interrogatory, “Whether he had not received *605sufficient funds, belonging to the estate, to pay the plaintiffs claim.”
The parish judge gave judgment for the defendant, being of opinion that the plaintiffs had not shown a sufficient cause of action.
The defendant was appointed administrator to the estate of the plaintiff’s debtor in the territory of Arkansas, and wrote the letter produced against him, to inform the plaintiffs of this circumstance and announcing the sale of the property on a credit, and that the debt would be paid as soon as funds were collected.
In doing so the defendant did his duty as administrator; and we think the parish judge acted correctly in declaring that he (the defendant) had not been made himself personally responsible—'neither does his admission (resulting from the failure to answer the plaintiff's interrogatory) make him so—for, it at most shews that assets came to his hands—but this does not make him liable in his individual capacity, nor does his letter which is evidently written in his capacity of administrator.-— Chitty on Contracts, 84.
It is therefore ordered, adjudged, and decreed, that the judgment of the parish court be affirmed with costs,
Christo A' Cenas for the plaintiffs, Nixon for defendant.